FILED
                              NOT FOR PUBLICATION                           OCT 19 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



YANSHAN YU; SIMEI YANG; CHIE                      No. 09-73324
HONG YEE YANG; KAWAH YEE
YANG,                                             Agency Nos. A096-151-843
                                                              A096-151-844
               Petitioners,                                   A096-151-845
                                                              A096-151-846
  v.

ERIC H. HOLDER, JR., Attorney General,            MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 8, 2010 **
                                  Portland, Oregon

Before:        TASHIMA, PAEZ, and CLIFTON, Circuit Judges.

       Petitioners seek review of an order of the Board of Immigration Appeals

(“BIA”) dismissing an appeal from an order of the Immigration Judge (“IJ”) that

found Petitioners removable, denied their applications for asylum and withholding

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
of removal, and granted their request for voluntary departure. The IJ’s decision

incorporated the factual findings from an earlier decision, the BIA’s affirmance of

which was previously vacated. We have jurisdiction under 8 U.S.C. § 1252. We

conclude that the evidence does not compel the conclusion that the determinations

of the BIA and IJ were incorrect. See Gu v. Gonzales, 454 F.3d 1014, 1018 (9th

Cir. 2006). We therefore deny the petition for review.

      1.     Petitioners have failed to establish that their mistreatment in

Colombia, even assuming that it amounts to persecution, is “on account of one of

the five statutorily protected grounds.” Deloso v. Ashcroft, 393 F.3d 858, 864 (9th

Cir. 2005); see also 8 U.S.C. § 1101(a)(42). Petitioners have not presented either

direct or “compelling circumstantial” evidence, Gafoor v. INS, 231 F.3d 645, 650

(9th Cir. 2000), that racial animus motivated the robberies of lead Petitioner Yu’s

restaurants or the kidnaping of his son. In this court’s prior holdings granting

asylum in cases of mixed-motive persecution, the persecutors had generally made

verbal statements clearly and directly showing that they were motivated by their

victim’s race. See, e.g., Sinha v. Holder, 564 F.3d 1015, 1018-19 (9th Cir. 2009);

cf. Sangha v. INS, 103 F.3d 1482, 1490 (9th Cir. 1997) (“[W]e have found

persecution on account of political opinion when the persecutors say they are

acting because of the victim’s political beliefs . . . . [or] when there is no other


                                           -2-
logical reason for the persecution . . . .” (citations omitted)). Such statements are

absent from the record here. The IJ and BIA logically concluded that any

mistreatment was solely motivated by monetary gain.

      The record also does not compel the conclusion that the social group of

Chinese-Colombian businessmen is more likely to be targeted than the more

general group of middle-class businessmen in Colombia. Finally, although it is

inarguable that harm has been done to Petitioners’ entire family, this fact does not

establish that harm was done to any of the family’s members because of their

family membership.

      2.     The IJ’s and BIA’s finding that Petitioners Yanshin Yu and Simei

Yang were firmly resettled in Colombia is supported by substantial evidence. Yu’s

and Yang’s immigrant residency permits constitute “offer[s] of permanent resident

status” in Colombia. See Maharaj v. Gonzales, 450 F.3d 961, 972 (9th Cir. 2006);

8 C.F.R. § 1208.15. The fact that they let their residency permits lapse does not

affect the determination of firm resettlement. See Vang v. INS, 146 F.3d 1114,

1116-17 (9th Cir. 1998). The conditions of Petitioners’ residence in Colombia

were not “substantially and consciously restricted by the authority of” that country.

8 C.F.R. § 1208.15. Andriasian v. INS, 180 F.3d 1033 (9th Cir. 1999), is

inapposite here, because the petitioner in that case had not been offered any sort of


                                           3
                                          -3-
official status in Armenia and the conditions of his residence there were evaluated

under the very different standard applicable to a discretionary denial of asylum

pursuant to a now-defunct version of 8 C.F.R. § 208.13 (whether he would face

any form of “harm or persecution” in the country of resettlement). See Andriasian,

180 F.3d at 1039-40, 1044.

      Because we agree that Petitioners were firmly resettled in Colombia, they

are ineligible for asylum from China. See 8 U.S.C. § 1158(b)(2)(A)(vi).

      3.     Firm resettlement, however, is not a bar to withholding of removal,

see Siong v. INS, 376 F.3d 1030, 1040-41 (9th Cir. 2004), but the BIA and IJ are

correct that Petitioners have failed to show that “it is more likely than not” that

they will be subject to mandatory sterilization if they return to China. See Al-

Harbi v. INS, 242 F.3d 882, 888-89 (9th Cir. 2001) (internal quotation marks

omitted). The record indicates that forced sterilization of parents of over-quota

children born abroad is rare in China, and there is no direct or specific evidence

indicating a probability of forced sterilization in this case.

      The petition for review is DENIED.




                                            4
                                           -4-